Citation Nr: 1145306	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-02 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 until September 1963.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

The Veteran was afforded a video hearing in November 2010 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  The record was held open pending the submission of additional evidence; an oral waiver of this evidence was given and recorded in the transcript.

In January 2011 the Board remanded this matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a seizure disorder.  The record indicates that prior to entering service; he was in an automobile accident which rendered him temporarily unconscious.  On induction examination, he was described as neurologically normal and he denied epilepsy and a history of fainting spells.  On separation examination in September 1963, the Veteran was again described as neurologically normal and again he denied epilepsy and a history of fainting spells.

Since separating from service, the Veteran has indicated that during service he was struck in the back of the head during an altercation at a bar.  The blow left him unconscious and he was taken home by fellow service members but did not seek medical attention.

The cause of the Veteran's seizures is unclear, and during a VA examination in July 2006 it was opined that the seizures may be stress induced.  In January 2011, the Board remanded this case for additional development to include acquiring a VA examination.  Specifically the Board asked that a VA examiner indicate whether it is as likely as not that the Veteran's seizure disorder is related to an in-service head injury.  The examiner was also asked to consider evidence of a pre-service head injury and to opine as to whether a seizure disorder preexisted service, and if so whether it was aggravated beyond its natural progression by an in-service head injury or any other in-service event.

Remand instructions of the Board are neither optional nor discretionary and full compliance with such instructions is mandated by law.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, an examination was conducted in May 2011, however the Board finds that the examiner was unresponsive to the questions asked by the Board and additional development must be sought.

Accordingly, the case is REMANDED for the following action:

1.  The record is to be reviewed by the same VA examiner, if available, who conducted the examination of May 2011.

2.  The examiner is to consider evidence of a pre-service head injury and to state (i.e. yes, no, or as likely as not) as to whether a seizure disorder preexisted service, and if so whether it was aggravated beyond its natural progression by an in-service head injury or any other in-service event.

3.  If the seizure disorder did not preexist service, the examiner should state whether an in-service event at least as likely as not cause the Veteran's current seizure disorder.

For the purposes of the above, the examiner is to assume that the Veteran was struck in the head and not consciousness, as he reported in the record.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


